The record shows that a watch was taken from the person and possession of Mr. Powell while he was asleep on a train, in February, 1927. During the same month appellant gave Powell's watch, as security for a loan, to Mr. Crayton, telling the latter that he got the watch from a fellow on the train. Hollis swore that he was on the train with Powell on the night when the watch was lost, saw appellant get *Page 590 
on the train at Granger, and later saw him sit down on the seat by Powell who was asleep. When Powell awoke the leather thong holding his watch was cut. Appellant introduced no witness. The facts fully make out a case against appellant. There appears nothing in the record supporting any theory that another than appellant took or participated in taking the watch in question. Nor is there anything suggesting that appellant's possession of said watch while he had it, was not personal and exclusive. We are unable to see how any possible injury could have resulted to the rights of appellant in the failure of the court to give special charges asked, complaint of the refusal of which appears in this motion.
Being unable to agree with the contentions made by appellant, the motion for rehearing will be overruled.
Overruled.